Citation Nr: 0112738	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable rating for service-connected 
tendonitis, right knee.

2. Entitlement to a compensable rating for service-connected 
tendonitis, left knee


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1995 through 
August 1999.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a rating 
decision of the RO in Little Rock, Arkansas which granted the 
veteran's claim for entitlement to service connection for 
right knee tendonitis and left knee tendonitis, and assigned 
noncompensable ratings for each disability.  The veteran 
expressed his disagreement with the noncompensable ratings 
assigned in a NOD filed in March 2000.  The RO issued a SOC 
in June 2000 and the veteran perfected his appeal later that 
month.


FINDINGS OF FACT

1. All evidence necessary for an equitable distribution of 
the veteran's appeal has been obtained by the RO.

2. The evidence of record shows that the veteran's service-
connected right knee tendonitis is manifested by subjective 
complaints of soreness and tenderness upon standing for 
prolonged periods of time.

3. The evidence of record shows that the veteran's service-
connected left knee tendonitis is manifested by subjective 
complaints of soreness and tenderness upon standing for 
prolonged periods of time.

CONCLUSION OF LAW

1. The criteria for a compensable rating for service-
connected right knee tendonitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5099-5024 (2000).

2. The criteria for a compensable rating for service-
connected left knee tendonitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5099-5024 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim.  
Accordingly, VA has met its duty to assist in developing the 
facts pertinent to this appeal under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issues on appeal as service connection 
for tendonitis, right knee and service connection tendonitis, 
left knee, rather than as a disagreement with the original 
rating award for these conditions.  Nonetheless, the Board 
concludes that the RO's statement of the case (SOC), dated in 
June 2000, provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation herein.  Consequently, the Board sees no prejudice 
to the veteran in recharacterizing the issue on appeal to 
properly reflect the veteran's disagreement with the initial 
disability evaluation herein and rendering a decision 
regarding the same.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

II. Factual Background

The veteran served on active duty from May 1995 through 
August 1999.  A review of his service medical records reveals 
that the veteran first complained of left knee pain in May 
1995.  He stated that he had experienced the pain for 
approximately two weeks and had ridden his bicycle fifteen 
miles two days prior to this visit to the infirmary.  The 
examiner noted the veteran had tenderness behind his left 
knee and edema of the left knee.  He was diagnosed as having 
left knee tendonitis.

Service medical records reflect the veteran complained in 
June 1995 of right knee and left knee tenderness.  During a 
physical examination in September 1996, the veteran stated 
that he experienced occasional knee pain.  In December 1998, 
he complained of pain in both knees.  On his separation 
examination report in August 1999, the veteran note he had 
"bad knees due to developing tendonitis in boot camp and 
years of standing watch made them worse."

In December 1999, a VA joints examination was conducted.  The 
veteran reported that he had developed problems with both 
knees while he was in boot camp.  He reported that he used 
crutches for cellulitis of the foot, and subsequently began 
to experience pain and soreness in both knees.  The veteran 
claimed that he took Motrin for pain.  He complained of 
continuing soreness and tenderness in the knees when he 
stands on his feet for prolonged periods of time, as he was 
required to do for his job.  He reported that he had not had 
effusion of the knees, aspiration or injection of the joints, 
or surgery.  Physical examination revealed a normal gait.  
The veteran's knees were not swollen or deformed.  Crepitus 
was noted on flexion of the knees but there was no functional 
limitation of range of motion of the knees due to pain.  Each 
knee flexed from 0 to 140 degrees.  There was no ligament 
laxity or subluxation.  X-ray examination showed normal 
knees.  There was no significant soft tissue calcification 
seen.  Bone density, joint spaces and margins were 
unremarkable.  The diagnosis was "past history of tendinitis 
of both knees, with normal exam at this time."


III.  Analysis

A.     Right Knee Tendonitis

The veteran's service-connected right knee tendonitis is 
currently evaluated under the provisions of Diagnostic Codes 
5099-5024, which provides that tenosynovitis will be rated 
under the provisions of Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2000).

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Limitation of flexion of the leg limited to 60 degrees 
warrants a 0 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent rating.  A 30 degree 
limitation of flexion warrants a 20 percent evaluation.  
Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a,  Diagnostic Code 5260 (2000).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Limitation of extension to 
15 degrees is assigned a 20 percent rating and a 20 degree 
limitation is assigned a 30 percent rating.  Extension 
limited to 30 degrees receives a 40 percent evaluation.  
Limitation of extension to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the medical evidence of record does not 
support the veteran's claim for a compensable initial 
disability evaluation for his service-connected tendonitis of 
the right knee.  The report of the VA physical examination 
noted the veteran's complaints, but found no limitation of 
motion of the veteran's right leg.  The right knee could be 
extended from 0 degrees to 140 degrees, which is normal.  The 
x-ray examination also reported normal findings.  Because the 
veteran has normal function of his right knee, he does not 
meet the criteria for a compensable evaluation.

B.     Left Knee Tendonitis

The veteran's service-connected left knee tendonitis is 
currently evaluated under the provisions of Diagnostic Codes 
5099-5024, which provides that tenosynovitis will be rated 
under the provisions of Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2000).

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Limitation of flexion of the leg limited to 60 degrees 
warrants a 0 percent evaluation.  Flexion limited to 45 
degrees is assigned a 10 percent rating.  A 30-degree 
limitation of flexion warrants a 20 percent evaluation.  
Flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent evaluation.  Extension limited to 10 degrees is 
assigned a 10 percent evaluation.  Limitation of extension to 
15 degrees is assigned a 20 percent rating and a 20-degree 
limitation is assigned a 30 percent rating.  Extension 
limited to 30 degrees receives a 40 percent evaluation.  
Limitation of extension to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

After a thorough review of the evidence of record, the Board 
concludes that the medical evidence of record does not 
support the veteran's claim for a compensable initial 
disability evaluation for his service-connected tendonitis of 
the left knee.  The report of the VA physical examination 
noted the veteran's complaints, but found no limitation of 
motion of the veteran's left leg.  The left knee could be 
extended from 0 degrees to 140 degrees, which is normal.  The 
x-ray examination also reported normal findings.  Because the 
veteran has normal function of his left knee, he does not 
meet the criteria for a compensable evaluation.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
disabilities arising from right knee tendonitis and left knee 
tendonitis.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issues on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
that is evidently caused by his knees.  At the same time, 
however, it must be noted that when the veteran was examined 
for VA purposes in December 1999 there was no evidence of any 
limitation of motion in either knee.  In the absence of 
findings of functional impairment, the Board finds that the 
noncompensable ratings assigned by the RO are appropriate.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran complains of knee pain, there is no evidence showing 
that his condition was severe enough to cause marked 
interference with his employment.  Moreover, higher schedular 
ratings are available for more severe symptoms, and the 
rating schedule is not shown to be inadequate for proper 
evaluation.  38 C.F.R. § 3.321(b)(1).


ORDER

1. Entitlement to a compensable rating for service-connected 
tendonitis, right knee is denied.

2. Entitlement to a compensable rating for service-connected 
tendonitis, left knee is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals
 


